EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Normon Soloway on 11/18/2021.
The application has been amended as follows: previously withdrawn claims are cancelled as indicated below.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-18 and 23-25 directed to inventions non-elected without traverse.  Accordingly, claim 4-18 and 23-25 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after an updated search and communications under the AFCP 2.0 the examiner and applicant agreed upon language that would overcome the prior art. In particular, adding to the claim that side edges of the pivotally mounted plate are locked in place in slotted side plates, when the at least one pivotally mounted plate is pivoted in an outward direction from the pole into the ground. More particularly this overcomes previous primary reference Smith since the sidewalls lock with the pivotal plates when the pivotal plates are contracted and not in an outward direction into the ground. When Smith’s plates are . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached 8-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/OMAR F HIJAZ/Examiner, Art Unit 3635                                                                                                                                                                                                        

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633